DETAILED ACTION
This Office action is in response to the amendment filed on February 17, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Examiner’s Note
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (U.S. Pub. No. 2013/0257390 A1, hereinafter “Jin”) in view of Lin et al. (CN 205610494U, hereinafter “Lin” (See English translation document attached with the previous office action)), and further in view of Lin et al. (U.S. Pub. No. 2016/0241132 A1, hereinafter “Lin2”).

In re claim 1, Jin discloses (Fig. 2) an electric power supply comprising: a totem pole bridgeless PFC power converter (totem bridgeless PFC circuit of Fig. 2) including: an AC input for coupling to an AC power source to receive a voltage (the AC power source is coupled to the inputs IN1 and IN2 to provide the input voltage, Para. 0034), the AC input comprising a first AC input (IN1) and a second AC input (IN2); a DC output (output terminals coupled to capacitor C) comprising a first DC output (upper output terminal coupled to capacitor C) and a second DC output (lower output terminal coupled to capacitor C); a first pair of switching devices (bridge arm 22) comprising a first switching device (S3) and a second switching device (S4) serially coupled with the first switching device (switch S4 is connected in series with switch S3) at a first node (node connecting S3 and S4), wherein the first switching device (S3) is coupled to the first DC output (switch S3 is coupled to the upper output terminal) and the second switching device (S4) is coupled to the second DC output (switch S4 is coupled to the lower output terminal); a second pair of switching devices (bridge arm 21) comprising a third switching device (S1) and a fourth switching device (S2) serially coupled with the third switching device (switch S2 is connected in series with switch S1) at a second node (node connecting S1 and S2), wherein the third switching device (S1) is coupled to the first DC output (switch S1 is coupled to the upper output terminal) and the fourth switching device (S2) is coupled to the second DC output (switch S2 is coupled to the lower output terminal); a pair of diodes (comprising D3 and D4) comprising a first diode (D3) and a second diode (D4) serially coupled with the first diode (D4 is 
Jin fails to disclose a second inductor coupled between the third node and the first AC input.
Lin teaches a bridgeless power factor (PFC) power supply circuit (Fig. 5), comprising a second inductor (inductor L11) coupled between a node (node connecting Q11 and Q12) and the first AC input (upper input terminal of the AC power source VAC).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jin to include a second inductor coupled between a node and the first AC input, as disclosed in Lin to provide a bridgeless PFC switching power supply circuit capable of further improving the PFC efficiency while maintaining the power factor and reliability of the PFC circuit substantially unchanged (Para. 0010).
Jin fails to disclose a control circuit coupled to the PFC power converter, the control circuit configured to generate one or more control signals for controlling one or more of the first, second, third, and fourth switching devices.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jin to include a control circuit coupled to the PFC power converter, the control circuit configured to generate one or more control signals for controlling one or more of the first, second, third, and fourth switching devices, as disclosed in Lin2 to improve the low efficiency of the PFC power converter circuit (Para. 0005-0006).

In re claim 6, Jin discloses (Fig. 2) wherein at least one of the first, second, third and fourth switching devices comprises a diode (each of the switches S1, S2, S3, S4 comprises a diode (See diodes BD1, BD2, BD3, BD4)).

In re claim 7, Jin discloses (Fig. 2) wherein at least one of the first, second, third and fourth switching devices includes a power switch (the switches S1, S2, S3, S4 are N-type channel power MOSFETs).

In re claim 10, Jin discloses (Fig. 2) an AC power source (the AC power source is coupled to the inputs IN1 and IN2, Para. 0034) including a first electrode coupled to the first AC input (positive terminal (or first electrode) of the AC power source is connected to the terminal IN1) and a second electrode coupled to the second AC input (the negative terminal (or second electrode) of the AC power source is connected to the terminal IN2).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (U.S. Pub. No. 2013/0257390 A1, hereinafter “Jin”) in view of Lin et al. (CN 205610494U, hereinafter “Lin” (See English translation document attached with the previous office action)), in view of Lin et al. (U.S. Pub. No. 2016/0241132 A1, hereinafter “Lin2”), and further in view of Yang et al. (U.S. 2017/0294833 A1, hereinafter “Yang”).

In re claim 3, Jin fails to disclose a current sensor coupled in series with the second inductor for sensing the current flowing through the second inductor.
Yang teaches a totem-pole power factor (PFC) circuit (Fig. 2A), comprising a current sensor (current sensor coupled between capacitor Cin and inductor L) coupled in series with the input inductor (the current sensor is connected in series with the inductor L) for sensing the current flowing through the input inductor (the current sensor detects the current of the inductor L, Para. 0045).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jin to include a current sensor to sense the inductor current, as disclosed in Yang to provide a PFC power converter capable of .

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (U.S. Pub. No. 2013/0257390 A1, hereinafter “Jin”) in view of Lin et al. (CN 205610494U, hereinafter “Lin” (See English translation document attached with the previous office action)), in view of Lin et al. (U.S. Pub. No. 2016/0241132 A1, hereinafter “Lin2”), and further in view of Murakami et al. (U.S. Pub. No. 2019/0319541 A1, hereinafter “Murakami”).

In re claim 4, Jin fails to disclose wherein the PFC power converter includes a core and wherein the first inductor and the second inductor are wound on the core.
Murakami teaches a power factor (PFC) circuit (Fig. 1), wherein the PFC power converter includes a core and wherein the first inductor and the second inductor are wound on the core (See for example all the inductors of the PFC shown in Fig. 1 (inductors 2a, 2b and 2c) are wound together in a same core, Para. 0044).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jin to include a core and wherein the first inductor and the second inductor are wound on the core, as disclosed in Murakami to provide a power conversion device in which a plurality of reactors are magnetically integrated to one core, current ripple can be suppressed, and a power supply filter can be downsized (Para. 0005).

In re claim 13, Jin fails to disclose wherein the PFC power converter includes a core and wherein the first inductor and the second inductor are wound on the core.
Murakami teaches a power factor (PFC) circuit (Fig. 1), wherein the PFC power converter includes a core and wherein the first inductor and the second inductor are wound on the core (See for example all the inductors of the PFC shown in Fig. 1 (inductors 2a, 2b and 2c) are wound together in a same core, Para. 0044).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jin to include a core and wherein the first inductor and the second inductor are wound on the core, as disclosed in Murakami to provide a power conversion device in which a plurality of reactors are magnetically integrated to one core, current ripple can be suppressed, and a power supply filter can be downsized (Para. 0005).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (U.S. Pub. No. 2013/0257390 A1, hereinafter “Jin”) in view of Lin et al. (CN 205610494U, hereinafter “Lin” (See English translation document attached with the previous office action)), in view of Lin et al. (U.S. Pub. No. 2016/0241132 A1, hereinafter “Lin2”), in view of Murakami et al. (U.S. Pub. No. 2019/0319541 A1, hereinafter “Murakami”), and further in view of Worek et al. (U.S. Pub. No. 2014/0043127 A1, hereinafter “Worek”).

In re claim 5, Jin fails to disclose wherein the core includes a toroidal-shaped core.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jin to use a toroidal core for integrating all the inductors in the same core as disclosed in Worek to allow minimization of air gaps and thus effective reduction of magnetic flux leakage from the integrated magnetic element as well as compact, low profile construction and, consequently, substantial reduction of parasitic inter-turn capacitances (Para. 0041).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (U.S. Pub. No. 2013/0257390 A1, hereinafter “Jin”) in view of Lin et al. (CN 205610494U, hereinafter “Lin” (See English translation document attached with the previous office action)), in view of Lin et al. (U.S. Pub. No. 2016/0241132 A1, hereinafter “Lin2”), and further in view of Matsuura et al. (U.S. Pub. No. 2019/0319528 A1, hereinafter “Matsuura”).

In re claim 8, Jin fails to disclose wherein at least two of the first, second, third and fourth switching devices include synchronous rectifiers.
Matsuura teaches (Fig. 1) a power factor (PFC) circuit (1), wherein at least two of the first, second, third and fourth switching devices (switches 5a and 5b) include synchronous rectifiers (switches 5a and 5b function as synchronous rectifiers, Para. 0028).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jin to make at least two of the first, .

Claim 9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (U.S. Pub. No. 2013/0257390 A1, hereinafter “Jin”) in view of Lin et al. (CN 205610494U, hereinafter “Lin” (See English translation document attached with the office action)), in view of Lin et al. (U.S. Pub. No. 2016/0241132 A1, hereinafter “Lin2”), and further in view of Soldano (U.S. Pub. No. 2005/0105311 A1, hereinafter “Soldano”).

In re claim 9, Jin fails to disclose wherein the control circuit is configured to generate the one or more control signals for controlling one or more of the first, second, third and fourth switching devices to operate the PFC power converter in a continuous-conduction mode.
Soldano teaches a power factor (PFC) circuit (Fig. 9), comprising a control circuit (cycle control circuit) configured to generate the one or more control signals (control signals that goes to the switches Q1 and Q2) for controlling one or more of the first, second, third and fourth switching devices (switches Q1 and Q2) to operate the PFC power converter in a continuous-conduction mode (the cycle control operates the power factor (PFC) circuit in a continuous-conduction mode (CCM), Para. 0116).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jin wherein the control circuit is configured to generate the one or more control signals for controlling one or more of the first, 

In re claim 16, Jin fails to disclose wherein the control circuit is configured to generate the one or more control signals for controlling one or more of the first, second, third, and fourth switching devices to operate the PFC power converter in a continuous-conduction mode.
Soldano teaches a power factor (PFC) circuit (Fig. 9), comprising a control circuit (cycle control circuit) configured to generate the one or more control signals (control signals that goes to the switches Q1 and Q2) for controlling one or more of the first, second, third, and fourth switching devices (switches Q1 and Q2) to operate the PFC power converter in a continuous-conduction mode (the cycle control operates the power factor (PFC) circuit in a continuous-conduction mode (CCM), Para. 0116).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jin wherein the control circuit is configured to generate the one or more control signals for controlling one or more of the first, second, third, and fourth switching devices to operate the PFC power converter in a continuous-conduction mode, as disclosed in Soldano to reduce power dissipation by eliminating the intrinsic loss of the input rectifier bridge (Para. 0012).

In re claim 17, Jin discloses (Fig. 2) an AC power source (the AC power source is coupled to the inputs IN1 and IN2, Para. 0034) including a first electrode coupled to the first AC input .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (U.S. Pub. No. 2013/0257390 A1, hereinafter “Jin”) in view of Lin et al. (CN 205610494U, hereinafter “Lin” (See English translation document attached with the office action)), in view of Lin et al. (U.S. Pub. No. 2016/0241132 A1, hereinafter “Lin2”), in view of Murakami et al. (U.S. Pub. No. 2019/0319541 A1, hereinafter “Murakami”), and further in view of Soldano (U.S. Pub. No. 2005/0105311 A1, hereinafter “Soldano”).

In re claim 14, Jin fails to disclose wherein the control circuit is configured to generate the one or more control signals for controlling one or more of the first, second third, and fourth switching devices to operate the PFC power converter in a continuous-conduction mode.
Soldano teaches a power factor (PFC) circuit (Fig. 9), comprising a control circuit (cycle control circuit) configured to generate the one or more control signals (control signals that goes to the switches Q1 and Q2) for controlling one or more of the first, second third, and fourth switching devices (switches Q1 and Q2) to operate the PFC power converter in a continuous-conduction mode (the cycle control operates the power factor (PFC) circuit in a continuous-conduction mode (CCM), Para. 0116).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jin wherein the control circuit is .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (U.S. Pub. No. 2013/0257390 A1, hereinafter “Jin”) in view of Lin et al. (CN 205610494U, hereinafter “Lin” (See English translation document attached with the office action)), in view of Lin et al. (U.S. Pub. No. 2016/0241132 A1, hereinafter “Lin2”), in view of Murakami et al. (U.S. Pub. No. 2019/0319541 A1, hereinafter “Murakami”) in view of Soldano (U.S. Pub. No. 2005/0105311 A1, hereinafter “Soldano”), and further in view of Yang et al. (U.S. 2017/0294833 A1, hereinafter “Yang”).

In re claim 15, Jin fails to disclose a current sensor coupled in series with the second inductor for sensing the current flowing through the second inductor.
Yang teaches a totem-pole power factor (PFC) circuit (Fig. 2A), comprising a current sensor (current sensor coupled between capacitor Cin and inductor L) coupled in series with the input inductor (the current sensor is connected in series with the inductor L) for sensing the current flowing through the input inductor (the current sensor detects the current of the inductor L, Para. 0045).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jin to include a current sensor to .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (U.S. Pub. No. 2013/0257390 A1, hereinafter “Jin”) in view of Lin et al. (CN 205610494U, hereinafter “Lin” (See English translation document attached with the office action)), in view of Lin et al. (U.S. Pub. No. 2016/0241132 A1, hereinafter “Lin2”), in view of Soldano (U.S. Pub. No. 2005/0105311 A1, hereinafter “Soldano”), and further in view of Murakami et al. (U.S. Pub. No. 2019/0319541 A1, hereinafter “Murakami”).

In re claim 20, Jin fails to disclose wherein the PFC power converter includes a core and wherein the first inductor and the second inductor are wound on the core.
Murakami teaches a power factor (PFC) circuit (Fig. 1), wherein the PFC power converter includes a core and wherein the first inductor and the second inductor are wound on the core (See for example all the inductors of the PFC shown in Fig. 1 (inductors 2a, 2b and 2c) are wound together in a same core, Para. 0044).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jin to include a core and wherein the first inductor and the second inductor are wound on the core, as disclosed in Murakami to provide a power conversion device in which a plurality of reactors are magnetically integrated .

Response to Arguments
Applicant argues that Lin fails to disclose “a second inductor coupled between the third node and the first AC input” because “the teachings of Lin with respect to the second inductor, the examiner disregards any of the claimed positioning and orientation of the third node as claimed and disregards the assertion of where the claimed third node is as the examiner applied it to the Jin reference” (Remarks, pages 6-9). Examiner respectfully disagrees, giving the Broadest Reasonable Interpretation (BRI), since Lin discloses a Power Factor Correction (PFC) circuit (whose structure is closely similar to the Power Factor Correction (PFC) circuit disclosed in Jin) in Fig. 5, comprising a second inductor (input inductor L11) coupled between a node that is between two of the rectification elements (node connecting Q11 and Q12) and the first AC input (upper input terminal of the AC power source VAC). The important feature of Lin’s reference in terms of the 35 U.S.C. 103 rejection, is that the second inductor forms an input filter, and so it is located between the first terminal of the AC input source and a node of the PFC circuit, specifically one of the nodes that also connects to one of the terminals of the first inductor, as Lin clearly shows in Fig. 5. 
 In considering the prior art references of Jin and Lin, one of ordinary skill would immediately recognize that the input inductor L11 as taught in Lin is the key feature that is not found in Jin. In addition to this, Lin further teaches a clear reason to modify Jin’s converter by adding Lin’s input inductor which as specified in the rejection, is to provide a bridgeless PFC 
Also applicant’s is reminded that, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art (See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981)); and that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references (See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEÓN DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.